 1   ARASTO FARSAD (SBN: 273118)
     NANCY WENG (SBN: 251215)
 2   FARSAD LAW OFFICE, P.C.
     1625 The Alameda, Suite 525
 3   San Jose, CA 95126
     Tel: 408-641-9966
 4   Fax: 408-866-7334
     Emails: farsadlaw1@gmail.com;
 5   nancy@farsadlaw.com
 6   Attorneys for Debtors / debtors-in possession (proposed):
 7   Sophie Harrison and Jarrod Harrison
 8
                                UNITED STATES BANKRUPTCY COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11

12
                                                        )   Case No.: 20-30404 HLB
     In re:                                             )   Chapter 11
13
                                                        )
14                                                      )   SUBSTITUTION OF COUNSEL
     Sophie Harrison and Jarrod Harrison,               )
15                                                      )   Judge: Honorable Hannah L. Blumenstiel
                      Debtor.                           )
16
                                                        )

17
              TO THE HONORABLE JUDGE HANNAH L. BLUMENSTIEL, THE UNITED
18
     STATES TRUSTEES OFFICE FOR THE NORTHERN DISTRICT OF CALIFORNIA,
19
     ALL PARTIES IN INTEREST, AND THEIR RESPECTIVE COUNSEL(S) OR
20
     RECORD: NOW COMES the Debtors herein, Sophie Harrison and Jarrod Harrison, and hereby
21
     request to substitute (in place of themselves in Pro Per), the FARSAD LAW OFFICE, P.C., as
22   their PROPOSED counsel of record / general bankruptcy counsel. The Firm’s contact
23   information is as follows:
24                                          Farsad Law Office, P.C.
                                Attn: Attorneys Arasto Farsad and Nancy Weng
25
                                         1625 The Alameda, Suite 525
26                                            San Jose, CA 95126
                                              Tel: (408) 641-9966
27                                           Fax: (408) 866-7334
28
     I accept this substitution:


                                        Substitution of Counsel - 1
     Case: 20-30404        Doc# 20     Filed: 06/04/20       Entered: 06/04/20 11:51:17    Page 1 of 3
 1
     Dated: June 4, 2020
 2
     FARSAD LAW OFFICE, P.C.
 3
     /s/ Arasto Farsad
 4
     Arasto Farsad, Esq.
 5   Managing Partner of Farsad Law Office, P.C.

 6   I concur with this substitution:
 7
     Dated: June 4, 2020
 8
     /s/ Sophie Harrison
 9   Sophie Harrison
10
     Attorney for Debtor(s) in Pro Per

11   /s/ Sophie Harrison
     Sophie Harrison
12
     Debtor herein
13
     I also concur with this substitution:
14
     Dated: June 4, 2020
15

16   /s/ Jarrod Harrison
     Jarrod Harrison
17   Attorney for Debtor(s) in Pro Per
18
     /s/ Jarrod Harrison
19   Jarrod Harrison
     Co-Debtor herein
20

21

22

23

24

25

26

27

28




                                         Substitution of Counsel - 2
     Case: 20-30404        Doc# 20      Filed: 06/04/20       Entered: 06/04/20 11:51:17   Page 2 of 3
                                  COURT SERVICE LIST
 1
                                **No Mail Service Required**
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                 Substitution of Counsel - 3
     Case: 20-30404   Doc# 20   Filed: 06/04/20       Entered: 06/04/20 11:51:17   Page 3 of 3
